ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/22/2022 has not been entered.  The amendment limits the compatibilizing agent to include at least the dianhydride as recited in claims 24 and 25.  This requires further search and/or consideration outside the guidelines of the pilot program.    

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that independent claim 1 now specifically requires that the lignin be a chemically processed lignin (page 8) is not persuasive.  As acknowledged by Applicant, the chemically processes lignin is understood to provide a pure/more pure lignin as compared to any unprocessed lignin (page 9).  Song discloses the lignin was purified by dissolving it in distilled water and adjusting pH to 9.5 to enable all lignin to dissolve completely, then 10 vol% H2SO4 was added dropwise into the aqueous solution of lignin, accompanied by stirring, and followed by washing the lignin precipitate using distilled water until the washing water turned neutral (Experimental: Raw Materials and Sample Fabrication, page 722).  Therefore, the lignin per the teachings of Song is chemically processed.
B) Applicant’s argument that the lignin in the bamboo waste of Tang is not a chemically processed lignin (page 10) is not persuasive.  As shown above in A), Song discloses a chemically processed lignin.  The bamboo waste per the teachings of Tang still contains lignin although other components are present.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C) Applicant’s argument that Tang only discloses combined amounts of (i) )as a small percent of the bamboo waste) and (ii) a thermoplastic acrylonitrile containing copolymer that fall well outside of/below Song’s use (page 10) is not persuasive.  Song teaches the amount for (i) and (ii).  The only component added to Song’s composition is the compatibilizer per the teachings of Tang which would be useful for a lignin containing component and similar thermoplastic.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
D) Applicant’s argument that absent either a teaching or suggestion in Ying or some other sufficient proof, the mere assertion by the Examiner that it would be expected that the butadiene content is within or overlaps the claimed range since the ABS copolymer has high elasticity cannot sufficiently serve as proof that the disclosed ABS indeed has/would have the required butadiene content (page 12) is not persuasive.  It is known that the butadiene component provides the elasticity. Acrylonitrile and styrene are both thermoplastic.  Ying discloses the impact modifier comprises a high-elasticity acrylonitrile-butadiene-styrene.  Therefore, the butadiene must be at least half the amount.  Furthermore on page 13 of the last Office Action, Matuana teaches a poly(acrylonitrile-butadiene-styrene) as an impact modifier which has a butadiene content of 70 wt%.
E) Applicant’s argument that Maldas is not at all a chemically processed lignin (page 14) is not persuasive.  The only component added to Song’s composition is the binding agent per the teachings of Maldas which would be useful for a lignin containing component, wood sawdust, and similar thermoplastic.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
F) Applicant’s argument that that the combined amounts of components (i) and (ii) in Maldas do not provide the 75 wt% or greater (page 14) is not persuasive.  Song teaches the amount for (i) and (ii).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
G) Applicant’s argument that Maldas clearly fails to disclose or suggest use of the recited range of from about 14 to 23% by weight of the total weight of the blend of phthalic anhydride (page 16) is not persuasive.  According to claim 4 in which claim 5 depends, the compatibilizing agent includes at least phthalic anhydride and further includes nitrile rubber and an acrylonitrile-butadiene-styrene copolymer having a butadiene content of butadiene at least 50% by weight.  Song discloses the amount of a compatibilizer is used in the amount from 5 to 15 wt% of the blend.  Furthermore, Matuana teaches the impact modifier which is also a compatibilizing agent is up to 10 parts by weight parts per hundred [0088].  Daly teaches the nitrile rubber which is also a compatibilizing agent is as low as 10 wt% based on the weight of the resin and rubbery copolymer.  It would have been obvious to one of ordinary skill in the art to adjust the amount of the compatibilizing agent in order to improve impact resistance and improving low temperature properties as well as enhance adhesion.        

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Acting Supervisory Patent Examiner of Art Unit 1762